MEMORANDUM **
Sirrice Thomas Johnson, a California state prisoner, appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison officials are liable for the loss of his television which was sent out of the prison for repairs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, see Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998) (order), and affirm, see Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir.1994) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.